United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



Magic Leap / Kilpatrick Townsend & Stockton LLPMailstop: IP Docketing - 221100 Peachtree StreetSuite 2800Atlanta GA 30309

In re Application of: Xiaolin Wei 
Application No. 16/387,406                           
Filed:  04/17/2019
For: METHODS AND SYSTEMS FOR LARGE-SCALE DETERMINATION OF RGBD CAMERA POSES
::::::


DECISION UNDER 37 C.F.R. §1.181



This is a decision regarding the petition filed August 9, 2022 under 37 CFR 1.181 to designate a new ground of rejection for the Examiner’s Answer issued June 10, 2022. The petition was filed within two months from the mailing of the Examiner’s Answer.

The petition is GRANTED.

REVIEW OF FACTS

Below is a synopsis of the relevant prosecution history:

October 6 2021	A final Office action was mailed rejecting claims 1, 2 and 4 under 35 U.S.C. 103 over Chen in view of Johnson. Claim 3  was rejected under 35 USC 103 over Chen, Johnson and Curless. Claims 5 and 6 were rejected under 35 USC 103 over Chen, Johnson and Lorensen. 

January 6 2022	A Notice of Appeal was filed by the applicant. 

April 8 2022	An Appeal Brief was filed by the applicant.

June 10 2022	An Examiner’s Answer was mailed.

August 9 2022	A petition was filed by the applicant.






REGULATION AND PRACTICE

37 C.F.R. § 1.181(f) states, in part:

(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided.  This two month period is not extendable. 

MPEP 1207.03    New Ground of Rejection in Examiner’s Answer [R-10.2019], states in part:

III.    DESIGNATION AS A NEW GROUND OF REJECTION IN AN EXAMINER'S ANSWER
If Evidence (such as a new prior art reference, but not including a newly relied upon dictionary definition) is applied or cited for the first time in an examiner’s answer, then 37 CFR 41.39(a)(2) requires that the rejection be designated as a new ground of rejection. If the citation of a new prior art reference is necessary to support a rejection, it must be included in the statement of rejection, which would be considered to introduce a new ground of rejection. Even if the prior art reference is cited to support the rejection in a minor capacity, it should be positively included in the statement of rejection and be designated as a new ground of rejection. In re Hoch, 428 F.2d 1341, 1342 n.3, 166 USPQ 406, 407 n.3 (CCPA 1970). See MPEP § 2144.03 for guidance on the citation of a new reference to support Official Notice taken in Office actions made prior to an examiner’s answer.
See 37 CFR 41.30 and MPEP § 1204.04 for a detailed discussion of what constitutes "evidence" for the purposes of appeal.
A position or rationale that changes the "basic thrust of the rejection" will also give rise to a new ground of rejection. In re Kronig, 539 F.2d 1300, 1303, 190 USPQ 425, 427 (CCPA 1976). A rejection relying on the same statutory basis and same prior art references, may nevertheless raise a new ground of rejection, when the rejection relies on new facts or rationales not previously raised. See In re Leithem, 661 F.3d 1316, 100 USPQ2d 1155 (Fed. Cir. 2011); Rambus v. Rea, 731 F.3d 1248, 108 USPQ2d 1400 (Fed. Cir. 2013) (the inclusion of a new motivation to combine prior art references did not merely elaborate on the examiner’s findings with "more detail"). However, the examiner need not use identical language in both the examiner’s answer and the Office action from which the appeal is taken to avoid triggering a new ground of rejection. It is not a new ground of rejection, for example, if the examiner’s answer responds to appellant’s arguments using different language, or restates the reasoning of the rejection in a different way, so long as the "basic thrust of the rejection" is the same. In re Kronig, 539 F.2d at 1303, 190 USPQ at 427; see also In re Jung, 637 F.3d 1356, 1364–65, 98 USPQ2d 1174, 1180 (Fed. Cir. 2001) (additional explanation responding to arguments offered for the first time "did not change the rejection" and appellant had fair opportunity to respond); In re Noznick, 391 F.2d 946, 949, 157 USPQ 266, 269 (CCPA 1968) (no new ground of rejection made when "explaining to appellants why their arguments were ineffective to overcome the rejection made by the examiner" ); In re Krammes, 314 F.2d 813, 817, 137 USPQ 60, 63 (CCPA 1963) ( "It is well established that mere difference in form of expression of the reasons for finding claims unpatentable or unobvious over the references does not amount to reliance on a different ground of rejection." (citations omitted)); In re Cowles, 156 F.2d 551, 555, 70 USPQ 419, 422 (CCPA 1946) (holding that the use of "different language" does not necessarily trigger a new ground of rejection). 

37 C.F.R. 41.39(a)(2)    Examiner’s answer states:
(2) An examiner's answer may include a new ground of rejection. For purposes of the examiner's answer, any rejection that relies upon any Evidence not relied upon in the Office action from which the appeal is taken (as modified by any advisory action) shall be designated by the primary examiner as a new ground of rejection. The examiner must obtain the approval of the Director to furnish an answer that includes a new ground of rejection.

37 C.F.R. 41.40    Tolling of time period to file a reply brief states:
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(a) Timing. Any request to seek review of the primary examiner's failure to designate a rejection as a new ground of rejection in an examiner's answer must be by way of a petition to the Director under § 1.181 of this title filed within two months from the entry of the examiner's answer and before the filing of any reply brief. Failure of appellant to timely file such a petition will constitute a waiver of any arguments that a rejection must be designated as a new ground of rejection. 
(b) Petition granted and prosecution reopened. A decision granting a petition under § 1.181 to designate a new ground of rejection in an examiner's answer will provide a two-month time period in which appellant must file a reply under § 1.111 of this title to reopen the prosecution before the primary examiner. On failure to timely file a reply under § 1.111, the appeal will stand dismissed. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(c) Petition not granted and appeal maintained. A decision refusing to grant a petition under § 1.181 of this title to designate a new ground of rejection in an examiner's answer will provide a two-month time period in which appellant may file only a single reply brief under § 41.41. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(d) Withdrawal of petition and appeal maintained. If a reply brief under § 41.41 is filed within two months from the date of the examiner's answer and on or after the filing of a petition under § 1.181 to designate a new ground of rejection in an examiner's answer, but before a decision on the petition, the reply brief will be treated as a request to withdraw the petition and to maintain the appeal. 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(e) Extensions of time. Extensions of time under § 1.136(a) of this title for patent applications are not applicable to the time period set forth in this section. See § 1.136(b) of this title for extensions of time to reply for patent applications and § 1.550(c) of this title for extensions of time to reply for ex parte reexamination proceedings. 
MPEP	1207.03(b)	Petition to Designate a New Ground of Rejection and to Reopen Prosecution [R-10.219] states:
Appellant cannot request to reopen prosecution pursuant to 37 CFR 41.39(b) if the examiner’s answer does not have a rejection that is designated as a new ground of rejection.
37 CFR 41.40 sets forth the exclusive procedure for an appellant to request review of the primary examiner’s failure to designate a rejection as a new ground of rejection via a petition to the Director under 37 CFR 1.181. The petition requesting designation as a new ground of rejection must be filed within two months from the entry of the examiner’s answer and prior to the filing of any reply brief. This procedure should be used if an appellant feels an answer includes a new ground of rejection that has not been designated as such and wishes to reopen prosecution so that new amendments or evidence may be submitted in response to the rejection. However, if appellant wishes to submit only arguments, the filing of a petition under 37 CFR 1.181 is not necessary because appellant may submit arguments in a reply brief if they are responsive to arguments the examiner raised for the first time in the examiner’s answer. See 37 CFR 41.41(b)(2)  and In re Timothy D. Durance et al., 891 F.3d 991, 998, 127 USPQ2d 1141, 1147 (Fed. Cir. 2018) (concluding that the Answer contained a new argument and that existing regulations and guidance did not require party to first petition under 37 CFR 1.181  to have a new argument in the Answer designated as a new ground of rejection to permit responding thereto in a reply brief filed under 37 CFR 41.41(b)(2)).
The authority to decide petitions under 37 CFR 41.40 is delegated to the TC Director or designee. A decision granting a petition under 37 CFR 41.40 will provide a two-month time period in which appellant must file a reply under 37 CFR 1.111 to avoid the dismissal of the appeal. No corrected examiner’s answer will be provided.
If the petition is granted, appellant may present amendment, evidence, and/or arguments in the reply under 37 CFR 1.111 that are directed to other rejections that are not new grounds of rejection. An after-final amendment or evidence that was previously refused entry is not automatically entered. Appellant may include such amendment or evidence in the reply. Upon filing of the reply, the prosecution will be reopened and the examiner will consider the reply. The examiner may make the next Office action final (if appropriate). See MPEP § 706.07(a). 
On the other hand, if the Office refuses to grant a petition under 37 CFR 1.181 requesting designation as a new ground of rejection under 37 CFR 41.40, the appeal will be maintained. A decision refusing to grant a petition will provide a two-month time period in which appellant may file only a single reply brief under 37 CFR 41.40. The jurisdiction will pass to the Board upon the filing of a reply brief or the expiration of the two-month time period, whichever is earlier. See 37 CFR 41.35(a).
Any reply brief that is filed within two months from the date of the examiner’s answer, but before a decision on the petition, will be treated as a request to withdraw the petition and to maintain the appeal. No decision on the petition will be provided. Jurisdiction will pass to the Board upon the filing of the reply brief. See 37 CFR 41.35(a).
The time periods set forth in 37 CFR 41.40 are not extendable under 37 CFR 1.136(a), but are extendable under 37 CFR 1.136(b) for patent applications and 37 CFR 1.550(c) for ex parte reexamination proceedings. See 37 CFR 41.40(e). 

ANALYSIS AND DECISION

Petitioner argues that the Examiner’s Answer constitutes a new ground of rejection for the following reasons: (1) The Examiner’s Answer cites a new reference that was not cited or used in the Final Office Action; (2) the Examiner’s Answer constitutes a new ground of rejection because the Examiners Answer presents new arguments that were not previously raised in the Final Office Action; and (3) the Examiner’s Answer constitutes a new ground of rejection because the rationale changes the basic thrust of the rejection of claim 1. 

A review of the record reveals that in the Examiner’s Answer, dated June 10, 2021, the “Grounds of Rejection to be Reviewed on Appeal” section has the same grounds of rejection as the ones provided in final Office action of October 6, 2021.  In particular, claim 1 was rejected under 35 USC 103 rejection over Chen in view of Johnson and paragraphs 31, 33 and 37 of Chen were cited in the Examiner’s Answer.  The  “Response to Argument” section of the Examiner’s Answer at pages 9 and 12-14 refer to previously cited paragraph 37 of Chen which describes depth map techniques disclosed in US PG Publication 2012/0196679 by Newcombe.  In particular, the Examiners’ Answer relied upon paragraphs (35, 43, 53, 57, 59) of Newcombe with detailed explanations for the first time.  

Although the Examiner’s Answer relies on the same statutory basis, the citation of the Newcombe reference raises a new ground of rejection since the Answer relies on new facts or rationales not previously raised.  See MPEP 1207.03 (III).  Moreover, the reliance on the new citation compared to the Office’s prior position, goes beyond the basic thrust of the rejection such that the applicant has not had a fair opportunity to respond.  See MPEP 1207.03(III) and MPEP 1207.03(a)(II). 

Pursuant to MPEP § 1207.03(b), the petition is GRANTED.  See 37 C.F.R. § 41.40, b) Petition granted and prosecution reopened.  A decision granting a petition under § 1.181 to designate a new ground of rejection in an examiner's answer will provide a two-month time period in which appellant must file a reply under § 1.111 of this title to reopen the prosecution before the primary examiner. On failure to timely file a reply under § 1.111, the appeal will stand dismissed. 

Any inquiry concerning this decision should be directed to Christopher Grant whose telephone number is (571) 272-7294.  



     /SUJOY K KUNDU/                                                                                                                                                                                  ________________________________
Sujoy Kundu 
Acting Director, Technology Center 2400
Networking, Multiplexing, Cable and Security